Title: To Benjamin Franklin from George Washington, [23 April 1783]
From: Washington, George
To: Franklin, Benjamin


Sir
[April 23, 1783]
I have the honor to inclose to you, a Letter and Memorial I have just reced from Baron De L’Estrade—an Old Veteran who served with us at the Seige of York—from my acquaintance with this Officer, joined to the general good Character he had—I feel strongly inclined to serve him but there may be many Reasons to render such an interference as he Requests improper—all I can do therefore is to submit the matter to you, with a wish that, so far as Circumstances and the rules of propriety will admit, you may interest yourself in his favor—
Dr. Franklin
